 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Steven Brewer,                                     No. CV-19-02026-PHX-NVW (BSB)
                                                            CR-12-01927-02-PHX-NVW
10                          Petitioner,
11   v.                                                 ORDER AND
                                                        DENIAL OF CERTIFICATE OF
12   United States of America,                          APPEALABILITY AND IN FORMA
                                                        PAUPERIS STATUS
13                          Respondent.
14          Before the Court are Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set
15   Aside or Correct Sentence by Person in Federal Custody (Doc. 1), United States Magistrate
16   Judge Fine’s Report and Recommendation (Doc. 18) and Petitioner’s Objection to the
17   Magistrate’s Report and Recommendation (Doc. 19).
18          The Court has considered Petitioner’s objections and reviewed the Report and
19   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
20   the Court must make a de novo determination of those portions of the Report and
21   Recommendation to which specific objections are made). The Court accepts the magistrate
22   judge’s recommended disposition within the meaning of Rule 72(b), Fed. R. Civ. P., and
23   overrules Petitioner’s objections. See 28 U.S.C. § 636(b)(1) (stating that the district court
24   “may accept, reject, or modify, in whole or in part, the findings or recommendations made
25   by the magistrate”).
26          IT IS THEREFORE ORDERED that the Report and Recommendation of
27   Magistrate Judge Fine (Doc. 18) granting Respondent’s Motion to Dismiss Defendant’s
28   Motion Under 28 U.S.C. § 2255 (Doc. 6) is accepted.
 1         IT IS FURTHER ORDERED that Movant’s Motion Under 28 U.S.C. § 2255 to
 2   Vacate, Set Aside or Correct Sentence by a Person in Federal Custody (Doc. 1) is dismissed
 3   with prejudice.
 4         The request for a certificate of appealability is denied because dismissal of the
 5   Motion is justified by a plain procedural bar and reasonable jurists would not find the
 6   procedural ruling debatable.
 7         Dated this 16th day of October, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
